


Exhibit 10.6

 

SECURED PROMISSORY NOTE

 

March 29, 2011

 

Up to $2,500,000

 

FOR VALUE RECEIVED, the undersigned, BEHRINGER HARVARD OPPORTUNITY REIT I, INC.,
a Maryland corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
BEHRINGER HARVARD HOLDINGS, LLC, a Delaware limited liability company (the
“Lender”), the principal amount outstanding from time to time as set forth on a
grid in substantially the form of attached Exhibit A as is maintained by the
Lender equal to the outstanding amount of the Advances (as hereinafter defined),
up to a maximum of Two Million Five Hundred Thousand Dollars ($2,500,000) in
Advances, made by Lender to Borrower hereunder, on the Maturity Date, together
with all accrued and unpaid interest hereunder on such date.  This Note is
secured by that certain Pledge and Security Agreement (“Pledge Agreement”) of
even date herewith, executed by Borrower and Lender.  All of the terms,
covenants, and conditions contained in the Pledge Agreement are hereby made part
of this Note to the same extent and with the same force as if they were fully
set forth herein.  As used herein, “Maturity Date” shall mean the earliest to
occur of (a) the second anniversary of the date hereof and (b) the termination,
without cause, of (i) the Amended and Restated Advisory Management Agreement
dated December 29, 2006, as may be amended or restated from time to time (the
“Advisory Agreement”), by and between Borrower and Behringer Harvard Opportunity
Advisors I, LLC (the “Advisor”) or (ii) the Second Amended and Restated Property
Management and Leasing Agreement, dated as of December 29, 2006, as amended, by
and between Behringer Harvard Opportunity REIT I, Inc., Behringer Harvard
Opportunity OP I, LP, HPT Management Services, LLC, Behringer Harvard Real
Estate Services, LLC, and Behringer Harvard Opportunity Management Services,
LLC.

 

From time to time, until the day immediately prior to the Maturity Date, if
requested by the Borrower, the Lender may, in its sole discretion, make advances
to the Borrower (each an “Advance”).  An Advance may be made by transfer of
funds to the Borrower or by payment of obligations of the Borrower by the
Lender.  The Lender shall have no obligation to make any Advance hereunder, all
of such Advances being discretionary and to be made on the sole discretion of
the Lender.  In no event shall any actual or purported written or unwritten
agreement of the Lender to make an Advance be enforceable or binding upon the
Lender.  An Advance shall exist only after it is actually made by the
advancement of funds to the Borrower by the Lender and no obligation to make
such Advance shall exist until it is so made or such obligation is paid.  At no
time shall an Advance be made such that there will be in excess of Two Million
Five Hundred Thousand Dollars ($2,500,000) in principal amount outstanding
hereunder upon the making of such Advance.

 

Each Advance shall be requested on notice, given not later than 10:00 a.m.
(Dallas, Texas time) on the Business Day prior to the date of the requested
Advance given by the Borrower to the Lender.

 

The Borrower shall pay interest on the unpaid principal amount of each Advance
owing to the Lender from the date of such Advance until such principal amount
shall be paid in full, at the rate of five percent (5%) per annum. 
Notwithstanding the above, after the occurrence of an Event of Default (as
hereinafter defined), interest on the unpaid principal amount of each Advance
shall accrue, at the rate of the lesser of eight percent (8%) per annum or the
highest rate permitted by applicable law from the date of the Event of Default
while such Event of Default is continuing.  All payments on this Note shall be
applied to the payment of accrued interest before being applied to the payment
of principal.

 

--------------------------------------------------------------------------------


 

The Borrower may, upon at least one Business Day notice to the Lender stating
the proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall on such proposed date, prepay the principal
amount of outstanding Advances, in whole or in part, in the aggregate amount
stated in such notice, without penalty or premium; provided that all interest
accrued and unpaid hereunder to the date of such prepayment is paid therewith. 
Notwithstanding any prepayment, borrowings in the form of additional Advances as
set forth above may be made up to the Maturity Date set forth above.

 

The Net Sales Proceeds from a Sale and and the proceeds from any refinancing in
respect of an asset owned by Borrower, in each case, after the application of
such Net Sales Proceeds or proceeds, as the case may be, to the Borrower’s
working capital reserves, shall be applied first toward payment of accrued
interest hereunder and next toward payment of principal.  Capitalized terms used
in this paragraph and not otherwise defined herein shall have the following
meanings:

 

“Joint Ventures.”  The joint venture or partnership arrangements in which the
Borrower or the Partnership is a partner, member or shareholder.

 

“Net Sales Proceeds.”  In the case of a transaction described in clause
(i)(A) of the definition of Sale, the proceeds of any such transaction less the
amount of selling expenses incurred by or on behalf of the Borrower, including
all real estate commissions, closing costs and legal fees and expenses. In the
case of a transaction described in clause (i)(B) of such definition, Net Sales
Proceeds means the proceeds of any such transaction less the amount of selling
expenses incurred by or on behalf of the Borrower, including any legal fees and
expenses and other selling expenses incurred in connection with such
transaction. In the case of a transaction described in clause (i)(C) of such
definition, Net Sales Proceeds means the proceeds of any such transaction
actually distributed to the Borrower from the Joint Venture less the amount of
any selling expenses, including legal fees and expenses incurred by or on behalf
of the Borrower (other than those paid by the Joint Venture).  In the case of a
transaction or series of transactions described in clause (i)(D) of the
definition of Sale, Net Sales Proceeds means the proceeds of any such
transaction (including the aggregate of all payments under a mortgage or in
satisfaction thereof other than regularly scheduled interest payments to the
extent such interest accrues at a rate of less than ten percent (10%) per annum)
less the amount of selling expenses incurred by or on behalf of the Borrower,
including all commissions closing costs and legal fees and expenses.  In the
case of a transaction described in clause (i)(E) of such definition, Net Sales
Proceeds means the proceeds of any such transaction less the amount of selling
expenses incurred by or on behalf of the Borrower, including any legal fees and
expenses and other selling expenses incurred in connection with such
transaction. In the case of a transaction described in clause (ii) of the
definition of Sale, Net Sales Proceeds means the proceeds of such transaction or
series of transactions less all amounts generated thereby which are reinvested
in one or more Assets within 180 days thereafter and less the amount of any real
estate commissions, closing costs, and legal fees and expenses and other selling
expenses incurred by or allocated to the Borrower in connection with such
transaction or series of transactions.  Net Sales Proceeds shall also include
any consideration (including non-cash consideration such as stock, notes, or
other property or securities) that the Borrower determines, in its discretion,
to be economically equivalent to proceeds of a Sale, valued in the reasonable
determination of the Borrower. Net Sales Proceeds shall not include any reserves
established by the Borrower in its sole discretion.

 

2

--------------------------------------------------------------------------------


 

“Partnership.”  Behringer Harvard Opportunity OP I, LP, a Texas limited
partnership, through which the Borrower may own assets.

 

“Sale or Sales.”  (i) Any transaction or series of transactions whereby: (A) the
Borrower or the Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any property or portion thereof, and including any
event with respect to any property which results in the Borrower receiving a
significant amount of insurance proceeds or condemnation awards; (B) the
Borrower or the Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of all or substantially all of the interest of the
Borrower or the Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any property or portion thereof, including any
event with respect to any property which results in the Joint Venture receiving
insurance claims or condemnation awards; (D) the Borrower or the Partnership
directly or indirectly (except as described in other subsections of this
definition) sells, grants, conveys or relinquishes its interest in any mortgage
or portion thereof (including with respect to any mortgage, all repayments
thereunder or in satisfaction thereof other than regularly scheduled interest
payments) and any event with respect to a mortgage which gives rise to a
significant amount of insurance proceeds or similar awards; or (E) the Borrower
or the Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other Asset not previously described in this
definition or any portion thereof, but (ii) not including any transaction or
series of transactions specified in clause (i) (A) through (E) above in which
the proceeds of such transaction or series of transactions are reinvested in one
or more Assets within 180 days thereafter.

 

The Borrower shall make each payment hereunder not later than 10:00 a.m.
(Dallas, Texas time) on the day when due in United States Dollars.  All payments
under this Note shall be made without setoff or counterclaim.

 

Whenever any payment hereunder shall be stated to be due on a day other than a
Business Day (as hereafter defined), such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, as the case may be. A
“Business Day” shall be any day that banks are authorized to be open in Dallas,
Texas.

 

All computations of interest shall be made by the Lender on the basis of the
number of days in the year in question, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest is payable.  Each determination by the Lender of
an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

Interest on any past due payment shall be payable on demand.

 

Both principal and interest shall be due and payable, in lawful money of the
United States of America, in immediately available funds to the Lender, 15601
Dallas Parkway, Suite 600, Addison, Texas 75001 or at such other place as may be
designated by the Lender from time to time.  All Advances made and payments made
on account of principal hereof shall be recorded by the Lender and endorsed on
the schedule attached hereto which is part of this Note; provided that any
failure to so record shall not affect the actual obligations of the Borrower
hereunder.

 

3

--------------------------------------------------------------------------------


 

The Borrower, for itself and its legal representatives, successors, and assigns,
hereby expressly waives presentment, demand (other than demand for payment),
protest, notice of dishonor, notice of acceleration, notice of intent to
accelerate, or further notice or other requirements of any kind.  No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
holder hereof shall operate as a waiver of such rights.

 

The liability of the Borrower hereunder shall be unconditional and shall not be
in any manner affected by any indulgence whatsoever granted or consented to by
the holder hereof, including but not limited to any extension of time, renewal,
waiver, or other modification.  Any failure of the Lender to exercise any right
hereunder shall not be construed as a waiver of the right to exercise the same
or any other right at any time and from time to time thereafter.  The Lender or
any holder may accept late payments, or partial payments, even though marked
“payment in full” or containing words of similar import or other conditions,
without waiving any of its rights.  No amendment, modification, or waiver of any
provision of this Note nor consent to any departure by the Borrower therefrom
shall be effective, irrespective of any course of dealing, unless the same shall
be in writing and signed by the Lender, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  This Note cannot be changed or terminated orally or by estoppel or
waiver or by any alleged oral modification regardless of any claimed partial
performance referable thereto.

 

Any notice from the Lender to the Borrower shall be deemed given when delivered
to the Borrower by hand or facsimile or five days after deposited in United
States mail or the day deposited in the U.S. mail and addressed to the Borrower
at the last address of the Borrower appearing on the Lender’s records.

 

If any of the following events shall occur and be continuing:

 

(a)           (i)            the Borrower shall fail to pay any principal
hereof, or interest hereon, when the same becomes due and payable, and, in the
case of such payments other than principal, such failure shall continue for
three days, or (ii) the Borrower shall fail to make any other payment under this
Note within five days; or

 

(b)           the Borrower shall fail to perform any other term, covenant, or
agreement contained in this Note to be performed or observed if such failure
shall remain unremedied for ten days after the Borrower receives written notice
thereof; or

 

(c)           the Borrower shall (i) breach any obligation of the Borrower under
any instrument representing indebtedness for money borrowed causing the
acceleration of the repayment of such indebtedness, (ii) breach any obligation
of the Borrower under any capital lease causing the acceleration of the lease
payments under any such capital lease or (iii) receive any notice of any such
acceleration; or

 

(d)           (i)            the Borrower shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors;

 

(ii)           any proceeding shall be instituted by the Borrower seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency, or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, or other similar official for it or for any
substantial part of its property;

 

4

--------------------------------------------------------------------------------


 

(iii) there shall be commenced against the Borrower any proceeding referred in
subparagraph (d)(ii) above which results in the entry of an order for relief or
any such adjudication or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property which remains
undismissed, undischarged, or unbonded for a period of 30 days, provided that
the Borrower, for itself and on behalf of itself, hereby expressly authorizes
the Lender to appear in any court conducting any such proceeding during such
30-day period to preserve, protect, and defend their rights under this Note; or

 

(iv)          the Borrower shall take any corporate action to authorize any of
the actions set forth above in this subparagraph (d); or

 

(e)           Any provision of this Note after delivery hereof shall for any
reason cease to be valid and binding on or enforceable against the Borrower, or
the Borrower shall so state in writing.

 

Then, and in any such event (other than such an event described in subparagraph
(d)(ii) or (iii) above), the Lender may (i) by written notice to the Borrower,
declare that an “Event of Default” exists and any obligation of the Lender to
make Advances to be terminated, whereupon the same shall forthwith terminate,
(ii) by notice to the Borrower, declare this Note, all interest thereon and all
other amounts payable under this Note to be forthwith due and payable, and
thereupon this Note, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest, notice of
intent to accelerate, other notice or other requirements of any kind, all of
which are hereby expressly waived by the Borrower, (iii) pursue any other
applicable rights and remedies, or (iv) reduce any claim to judgment or bring
suit or other proceeding either for specific performance of any covenant or
condition or in aid of the exercise of any right or remedy.

 

If an event occurs such as is described under subparagraph (d)(ii) or
(iii) above, then, notwithstanding the foregoing an “Event of Default” shall
automatically exist without the need for notice from the Lender, any obligation
of the Lender to make any Advance thereupon shall cease without notice, and the
unpaid principal amount of and any accrued interest on all of the Advances
automatically shall become due and payable, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
or other requirements of any kind, all of which are hereby expressly waived by
the Borrower.

 

The Borrower agrees to pay on demand all reasonable costs and expenses incurred
by the Lender in connection with this Note; provided, however that no fees shall
be due or payable to the Lender hereunder.  The Borrower further agrees to pay
on demand all costs and expenses incurred by the Lender in connection with the
enforcement of this Note, including reasonable attorney’s fees, incurred in
connection with such enforcement.  The Borrower shall not pay to the Advisor any
debt financing fee, as provided for under the Advisory Agreement, in connection
with any Advances hereunder.

 

It is the intention of the Lender and the Borrower to conform strictly to the
applicable usury laws now or hereafter in force, and therefore, all agreements
between the Borrower and the Lender whether now existing or hereafter arising
and whether written or oral are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of the creation of the
indebtedness evidenced hereby, acceleration of the maturity hereof, or
otherwise, shall the amount paid, or agreed to be paid, to the Lender for the
use, forbearance, or detention of the money evidenced hereby or to be loaned
hereunder or otherwise or for the payment or performance of any covenant or
obligations contained herein or in any instrument evidencing, securing, or
pertaining to the indebtedness evidenced hereby, exceed the

 

5

--------------------------------------------------------------------------------


 

maximum lawful rate allowed by applicable law.  If any term hereof is
susceptible of being construed as obligating the Borrower for the payment of
interest in excess of that authorized by applicable law, or if, from any other
circumstances whatsoever, including, but not limited to, acceleration of the
maturity of the indebtedness evidenced hereby, fulfillment of any provision
hereof or of any document or any other agreement referred to herein at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law which a court of competent jurisdiction may deem
applicable thereto, then, the obligation to be fulfilled shall be automatically
reduced to the limit of such validity; and, if from any such circumstances the
Lender should ever receive or be entitled to receive as interest an amount
deemed to be interest by applicable law which shall exceed the maximum lawful
rate, such amount which would be excessive interest shall be cancelled
automatically as of the date of the occurrence of any such circumstance, and if
theretofore paid shall be refunded or credited and applied to the reduction of
the principal amount owing hereunder or, at the option of the Lender, to the
reduction of any other principal indebtedness of the Borrower to the Lender, and
not to the payment of interest or, if such excess interest exceeds the unpaid
balance of principal hereof and such other Indebtedness, the excess shall be
refunded to the Borrower, and, in such event, no holder of this Note shall be
subject to any penalties provided by law for contracting for, charging or
receiving interest in excess of the maximum lawful rate.  The right to
accelerate the maturity of sums due under this Note does not include the right
to accelerate any interest which has not otherwise accrued on the date of such
acceleration, and the Lender does not intend to charge or collect any unearned
interest in the event of acceleration.  All sums paid or agreed to be paid by
the Borrower to the Lender for the use, forbearance, or detention of the
indebtedness due hereunder shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full term of such
indebtedness evidenced by this Note until payment in full so that the actual
rate of interest on account of such indebtedness does not exceed the applicable
usury ceiling.  In determining whether or not the interest paid or payable under
any specific contingency exceeds the maximum lawful rate, the Borrower and the
Lender shall, to the maximum extent permitted under applicable law,
(a) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) “spread” the total amount of interest throughout the entire term of this
Note so that the interest rate Is uniform throughout the entire term of this
Note.  The terms and provisions of this section shall control and supersede
every other provision of all agreements between the Borrower and the Lender,
notwithstanding any provision to the contrary contained herein or in any such
agreements.

 

If any part of this Note cannot be enforced, this fact will not affect the rest
of the Note.  In particular, this paragraph means (among other things) that the
Borrower does not agree or intend to pay, and Lender does not agree or intend to
contract for, charge, collect, take, reserve or receive (collectively referred
to herein as “charge or collect”), any amount in the nature of interest or in
the nature of a fee for this loan, which would in any way or event (including
demand, prepayment, or acceleration) cause the Lender to charge or collect more
for this loan than the maximum the Lender would be permitted to charge or
collect by federal law or applicable state law.  Upon any change in the terms of
this Note, and unless otherwise expressly stated in writing, no party who signs
this Note, whether as maker, guarantor, accommodation maker or endorser, shall
be released from liability.  All such parties agree that Lender may renew or
extend (repeatedly and for any length of time) this loan, or release any party
or guarantor or collateral; or impair, fail to realize upon or perfect any
security interest of the Lender in any collateral without the consent of or
notice to anyone.  All such parties also agree that the Lender may modify this
loan without the consent of or notice to anyone other than the party with whom
the modification is made.  This Note and all the covenants, promises and
agreements contained herein shall be binding upon and inure to the benefit of
the respective legal representatives, successors and assigns of the Lender and
the Borrower.

 

6

--------------------------------------------------------------------------------


 

Any obligation or liability of the Borrower hereunder shall be enforceable only
against, and payable only out of, the assets of the Borrower, and in no event
shall any officer, director, shareholder, partner, beneficiary, agent, advisor
or employee of the Borrower be held to any personal liability whatsoever or be
liable for any of the obligations of the Borrower under this Note.  Without
limiting the generality of the preceding sentence, no general partner in the
Borrower shall have any liability for payment of this Note.

 

THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

The provisions of Chapter 15 of the Texas Credit Code (Vernon’s Texas Civil
Statutes, Article 5069-15) are specifically declared by the parties hereto not
to be applicable to this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH LAWS OF THE
STATE OF TEXAS.

 

 

BEHRINGER HARVARD HOLDINGS, LLC a Delaware limited liability company

BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a Maryland corporation

 

 

 

 

By:  

/s/ Gerald J. Reihsen, III

 

By:

/s/ Kymberlyn K. Janney

 

Gerald J. Reihsen, III

 

Kymberlyn K. Janney

 

Executive Vice President — Corporate Development & Legal and Secretary

 

Chief Financial Officer and Treasurer

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of Loan
or Principal Paid

 

Interest Paid

 

Unpaid Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------
